

FIFTH AMENDMENT TO STANDSTILL AND AMENDMENT AGREEMENT


THIS FIFTH AMENDMENT TO STANDSTILL AND AMENDMENT AGREEMENT (this “Fifth
Amendment”) is made and entered into effective as of May 22, 2020, by and among
UNIT CORPORATION, a Delaware corporation (“Unit”), UNIT DRILLING COMPANY, an
Oklahoma corporation (“Unit Drilling”), UNIT PETROLEUM COMPANY, an Oklahoma
corporation (“Unit Petroleum”) (Unit, Unit Drilling and Unit Petroleum, together
with each of their respective successors and permitted assigns, is each,
individually, called a “Borrower”, and, collectively, jointly and severally, the
“Borrowers”), the Lenders party to the Existing Credit Agreement (as defined
below) (each, individually a "Lender" and, collectively, the "Lenders") party
hereto, and BOKF, NA dba Bank of Oklahoma, as administrative agent for the
Lenders (the "Administrative Agent").
R E C I T A L S
A.The Borrowers, the Lenders and the Administrative Agent heretofore entered
into: (i) that certain Standstill and Amendment Agreement dated March 11, 2020
(the “Original SA”), as amended by that certain First Amendment to Standstill
and Amendment Agreement dated April 15, 2020 (the “First SA Amendment”), that
certain Second Amendment to Standstill and Amendment Agreement dated April 17,
2020 (the “Second SA Amendment”), that certain Third Amendment to Standstill and
Amendment Agreement dated May 4, 2020 (the “Third SA Amendment”), and that
certain Fourth Amendment to Standstill and Amendment Agreement dated May 15,
2020 (the “Fourth SA Amendment”; the Original SA, as heretofore amended by the
First SA Amendment, the Second SA Amendment, the Third SA Amendment and the
Fourth SA Amendment, collectively, the “Existing Standstill Agreement); and (ii)
that certain Senior Credit Agreement dated as of September 13, 2011, as amended
by the First Amendment and Consent to Senior Credit Agreement dated as of
September 5, 2012, the Second Amendment and Consent to Senior Credit Agreement
dated as of April 10, 2015, the Third Amendment to Senior Credit Agreement dated
as of April 8, 2016, the Fourth Amendment to Senior Credit Agreement dated as of
April 2, 2018, the Fifth Amendment to Senior Credit Agreement dated October 18,
2018, and the Existing Standstill Agreement (and as the same has been further
amended, modified or supplemented prior to the date hereof, collectively, the
"Existing Credit Agreement"; the Existing Credit Agreement, as amended by this
Fifth Amendment, collectively, the “Credit Agreement”).
B.The Borrowers, the Required Lenders and the Administrative Agent desire to
amend the Existing Standstill Agreement, as and to the extent expressly provided
for in this Fifth Amendment.
C.Each of the Credit Parties will receive substantial and valuable consideration
and economic benefits from the agreements being made by Administrative Agent and
the Lenders hereunder, upon the terms and conditions set forth in this Fifth
Amendment.
NOW, THEREFORE, in consideration of the foregoing recitals, the promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
A G R E E M E N T S
1.Recitals; Capitalized Terms. The recitals set forth above are incorporated
herein with the same force and effect as if set forth at length herein below.
The term “Standstill Agreement” as used in this Fifth Amendment (and the term
“this Agreement” as set forth within the Existing Standstill
1
        

--------------------------------------------------------------------------------



Agreement), shall hereafter mean the Existing Standstill Agreement, as amended
by this Fifth Amendment. The term “Credit Agreement” as used in this Fifth
Amendment (and the term “this Agreement” as set forth within the Existing Credit
Agreement), shall hereafter mean the Existing Credit Agreement, as amended by
this Fifth Amendment. Unless otherwise expressly defined herein, all capitalized
terms used herein shall have the respective meanings ascribed to such terms
pursuant to the Existing Credit Agreement, including, without limitation, and as
applicable, pursuant to the Existing Standstill Agreement.
2. Certain Amended and Modified Definitions. The following capitalized terms (as
heretofore set forth within the Existing Standstill Agreement), for the purposes
of both the Standstill Agreement and the Credit Agreement, shall have the
following amended and modified meanings, and Section 1.2 of the Existing
Standstill Agreement is hereby amended and modified, accordingly as follows:
“Standstill Agreement” shall mean that certain Standstill and Amendment
Agreement dated March 11, 2020 among the Credit Parties, Administrative Agent
and the Lenders party thereto, as amended by that certain First Amendment to
Standstill and Amendment Agreement dated April 15, 2020 among the Credit Parties
and the Administrative Agent on behalf of the Required Lenders, that certain
Second Amendment to Standstill and Amendment Agreement dated April 17, 2020
among the Credit Parties and the Administrative Agent on behalf of the Required
Lenders, that certain Third Amendment to Standstill and Amendment Agreement
dated May 4, 2020, that certain Fourth Amendment to Standstill and Amendment
Agreement dated May 15, 2020 among the Credit Parties, Administrative Agent and
the Lenders party thereto, and that certain Fifth Amendment to Standstill and
Amendment Agreement dated May 22, 2020 among the Credit Parties, Administrative
Agent and the Lenders party thereto (as the same may be amended, modified,
replaced, amended and restated and supplemented form time to time).
"Standstill Period" shall mean the period commencing on the Standstill Effective
Date and continuing until the earlier of: (i) the receipt by any Credit Party
from the Administrative Agent of notice of the occurrence of any Termination
Event, and (ii) 3:00 p.m. Central time on May 22, 2020.
3. Other Modifications to the Existing Standstill Agreement: The following is
hereby added as new Section 3.6 to the Existing Standstill Agreement:
“3.6 Notwithstanding anything to the contrary set forth elsewhere in this
Agreement, and pursuant and subject to all applicable terms and conditions as
set forth in (i) the Credit Agreement (including, without limitation, in Section
4.2 thereof), (ii) that certain Restructuring Support Agreement to be dated on
or about the date of the Fifth Amendment to this Agreement, to be entered into
by and among the “Parties” (as defined therein) thereto (said agreement,
including the “Term Sheet” (as defined therein) and all of the other “Exhibits
and Schedules” (as defined in therein), collectively, the “RSA”), and (iii)
those certain DIP Facility Documents (as defined in the RSA), respectively,
after the execution of the RSA by all of said Parties (as defined therein)
thereto, the Administrative Agent and the Lenders have agreed, in accordance
with the Borrowers’ notice and request, to make a Credit Extension to the
Borrowers under and pursuant to the Credit Agreement, in an aggregate amount not
to exceed Eight Million and No/100THS Dollars ($8,000,000.00); provided,
however, that the following shall all be deemed to constitute conditions
precedent to the Administrative Agent’s and the Lenders’ obligation to make such
Credit Extension, all of which conditions are hereby acknowledged and agreed
upon by the Borrowers, and certified as true and correct and as having been duly
satisfied by the Borrowers, as of the date hereof:
(a)The RSA shall have been duly executed by all Parties (as defined therein)
thereto;
2
        

--------------------------------------------------------------------------------



(b)Such Credit Extension is a Loan under the Credit Agreement and shall (and
shall be deemed to): (i) constitute the final Credit Extension to be made by the
Lenders under and pursuant to the Credit Agreement, which amounts shall, after
being fully disbursed to Borrowers, cause the Elected Commitment of each Lender
under the Credit Agreement to have been automatically terminated and thereafter
of no further force and effect; and (ii) subject to approval of the Bankruptcy
Court (as defined in the RSA), immediately upon the execution of the DIP
Facility Documents by the applicable parties thereto, constitute and be
classified for all purposes as the “Initial Refinanced Loans” (as defined in the
DIP Facility Documents), which Initial Refinanced Loans shall thereafter be
evidenced and governed by the applicable terms, provisions and conditions set
forth within the applicable DIP Facility Documents;
(c)The proceeds of such Credit Extension shall be used by the Borrowers to pay
or reimburse (within no later than one (1) Business Day after the date of this
Fifth Amendment) the legal, financial advisor and other consultant fees and
expenses as more particularly set forth on the borrowing request submitted by
the Borrowers to the Administrative Agent and for no other purpose whatsoever;
(d)Borrowers shall have specified in the borrowing notice for such Credit
Extension whether such Credit Extension shall be deemed to constitute a
Eurodollar Advance or a Floating Rate Advance under the Credit Agreement (until
such time as the actions more particularly described in preceding clause (b)(ii)
above of this Section 3.6 shall have occurred);
(e)Borrowers acknowledge that the Lenders have no obligation to make such Credit
Extension under the Credit Agreement, this Agreement or otherwise and that the
Administrative Agent’s and Lenders’ agreements under this Section 3.6 are made
notwithstanding the fact that Borrowers cannot satisfy some or all of the
conditions precedent for a Credit Extension and subsequent funding under the
Credit Agreement and/or this Agreement, which Credit Extension and funding is
made expressly subject to Administrative Agent’s and Lenders’ reservation of
rights and the other provisions set forth in clause (f) below; and
(f)Without limitation of any of the foregoing, nothing contained in this Section
3.6 shall be deemed to constitute a waiver of any rights, conditions or remedies
of the Administrative Agent, the Lenders or their respective affiliates under
any of (1) the Credit Agreement (including, without limitation, this Agreement)
or any other Loan Document (including, but not limited to, any such rights,
conditions and/or remedies in connection with any Default, Event of Default, or
the occurrence of any Material Adverse Event or of any other fact, event or
occurrence under the Credit Agreement or any other Loan Document, whether now or
hereafter existing, and whether or not now or hereafter known by Administrative
Agent or any Lender), (2) the RSA (whether now or hereafter existing, and
whether or not now or hereafter known by Administrative Agent or any Lender), or
(3) any executed DIP Facility Document (whether now or hereafter existing, and
whether or not now or hereafter known by Administrative Agent or any Lender). No
delay by Administrative Agent, any Lender or any of their respective affiliates
in exercising any such rights or remedies or enforcing any such conditions shall
be deemed a waiver of any such rights, conditions or remedies that
Administrative Agent, Lenders or any such affiliate may now or hereafter have
with respect thereto, whether pursuant to the Credit Agreement and/or the other
Loan Documents, the RSA, such DIP Facility Documents, under any applicable UCC,
at law, in equity, or otherwise. The Administrative Agent, Lenders and their
respective affiliates each expressly hereby reserves and preserves all such
rights, conditions and remedies that it may now or hereafter have, any of which
rights and remedies may be exercised at any time hereafter in the Administrative
Agent’s, Lenders’ or any such affiliate’s sole discretion in accordance
3
        

--------------------------------------------------------------------------------



with the Loan Documents or such other definitive agreement (as applicable) and
without notice or demand of any kind or nature to Borrowers, any guarantor, or
any other Person now or hereafter interested in or liable for any of the
Obligations or now or hereafter party to any such other agreement or document.”
4. General Release. IN CONSIDERATION OF, INTER ALIA, THE ADMINISTRATIVE AGENT’S
AND THE LENDERS’ AGREEMENTS AND CONSIDERATION AS SET FORTH IN THE STANDSTILL
AGREEMENT (AS AMENDED HEREBY), INCLUDING, WITHOUT LIMITATION, ADMINISTRATIVE
AGENT’S AND THE LENDERS’ AGREEMENTS TO MODIFY THE CREDIT AGREEMENT (AS AMENDED
HEREBY) AS DESCRIBED IN THE STANDSTILL AGREEMENT (AS AMENDED HEREBY), EACH
CREDIT PARTY HEREBY, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND
WITHOUT RESERVE, RELEASES AND FOREVER DISCHARGES EACH OF THE ADMINISTRATIVE
AGENT, THE LENDERS, CO-SYNDICATION AGENTS, LC ISSUER, AND EACH OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS (INCLUDING ATTORNEYS,
ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE “RELEASED PARTIES” AND
INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS, DEMANDS,
CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, LIABILITIES, COSTS,
DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND NATURE WHATSOEVER, KNOWN
OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW EXISTING OR
HEREAFTER ASSERTED (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS,
REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY
RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR
ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED
PARTIES, IN EACH CASE, ON OR PRIOR TO THE EFFECTIVE DATE OF THIS FIFTH
AMENDMENT, AND ARE IN ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY
WAY CONNECTED TO ANY OF THE STANDSTILL AGREEMENT (AS AMENDED HEREBY), THE CREDIT
AGREEMENT (AS AMENDED HEREBY), ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED
MATTERS”). THE BORROWERS, BY EXECUTION HEREOF, ON BEHALF OF THEMSELVES AND ON
BEHALF OF EACH OTHER CREDIT PARTY, EACH HEREBY ACKNOWLEDGES AND AGREES THAT THE
AGREEMENTS IN THIS SECTION 3 ARE INTENDED TO COVER AND BE IN FULL SATISFACTION
FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION WITH THE
RELEASED MATTERS. THE PROVISIONS OF THIS SECTION 3 SHALL SURVIVE THE TERMINATION
OF THE STANDSTILL AGREEMENT (AS AMENDED HEREBY), THE CREDIT AGREEMENT (AS
AMENDED HEREBY), AND THE OTHER LOAN DOCUMENTS.
5. Miscellaneous:
A. No Waiver. Notwithstanding any of the foregoing, the standstill granted by
the Administrative Agent and the Lenders pursuant to the Standstill Agreement
(as amended hereby) shall not constitute and shall not be deemed to constitute a
waiver or release of (x) any Default, Event of Default, or occurrence of any
Material Adverse Event, or (y) any other fact, event or occurrence under the
Credit Agreement or any other Loan Document (whether now or hereafter existing,
and whether or not now or hereafter known by Administrative Agent or any Lender
to be existing). Administrative Agent and the Lenders hereby expressly reserve
and preserve all of their respective rights and remedies (whether pursuant to
the Credit Agreement or any other Loan Document, the UCC, at law, in equity or
otherwise)
4
        

--------------------------------------------------------------------------------



respecting any and/or all such Defaults, Events of Default and/or other facts,
events, occurrences and other matters, subject only to the applicable terms and
conditions of the Standstill Agreement (as amended hereby).
B. Conflict; Ratification. To the extent of any conflict or inconsistency
between the terms and conditions of this Fifth Amendment, and the terms and
conditions of the Existing Standstill Agreement or the terms and conditions of
the Existing Credit Agreement, the terms and conditions of this Fifth Amendment
shall govern and control. Except to the extent otherwise expressly modified
hereby, the terms and conditions of both the Existing Standstill Agreement and
the Existing Credit Agreement shall remain unchanged and of full force and
effect and are hereby ratified by the undersigned parties.
C. Counterparts. This Fifth Amendment may be executed in any number of
counterparts; each such counterpart hereof shall be deemed to be an original,
but all such counterparts together shall constitute but one agreement.
Signatures to this Fifth Amendment transmitted by facsimile or by e-mail in .pdf
or .tif format shall be valid and effective as an original to bind the party so
signing for all intents and purposes hereunder.
D.  Interpretation; Governing Law. The section headings set forth in this Fifth
Amendment are for convenience of reference only, and do not define, limit or
construe the contents of such sections. THIS FIFTH AMENDMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS (BUT NOT THE RULES GOVERNING
CONFLICTS OF LAWS) OF THE STATE OF OKLAHOMA AND SHALL BE PERFORMABLE IN TULSA
COUNTY, OKLAHOMA. The provisions of (i) Article 17 of the Existing Credit
Agreement, and (ii) Article 7 of the Existing Standstill Agreement,
respectively, shall apply to this Fifth Amendment, mutatis mutandis.
[SIGNATURES FOLLOW ON THE NEXT PAGES]


5
        


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.
BORROWERS:


UNIT CORPORATION, a Delaware corporation,
UNIT PETROLEUM COMPANY, an Oklahoma corporation,
UNIT DRILLING COMPANY, an Oklahoma corporation,


By:__/s/ Mark Schell___________________________
Mark Schell, as Senior Vice President, Secretary & General Counsel of each of
UNIT CORPORATION,
UNIT PETROLEUM COMPANY, and
UNIT DRILLING COMPANY


8200 South Unit Drive
Tulsa, Oklahoma 74132-5300
Attention: Mark Schell
Telephone: (918) 493-7700
Facsimile: (918) 493-7711




Signature Page to Fifth Amendment to Standstill Agreement





--------------------------------------------------------------------------------



BOKF, NA dba Bank of Oklahoma, as LC Issuer, as Administrative Agent, and as a
Lender


By:__/s/ Matt Chase________________________
Name: Matt Chase
Title: Senior Vice President




Signature Page to Fifth Amendment to Standstill Agreement





--------------------------------------------------------------------------------



BBVA USA FKA COMPASS BANK, as a Lender


By:__/s/ William H. Douning______________
Name: William H. Douning
Title: Senior Vice President




Signature Page to Fifth Amendment to Standstill Agreement






--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender


By:__/s/ Edna Aguilar Mitchell______________
Name: Edna Aguilar Mitchell
Title: Senior Vice President




Signature Page to Fifth Amendment to Standstill Agreement






--------------------------------------------------------------------------------



BMO HARRIS FINANCING, INC., as a Lender


By:___/s/ Emily Steckel____________
Name: Emily Steckel
Title: Vice President




Signature Page to Fifth Amendment to Standstill Agreement





--------------------------------------------------------------------------------



COMERICA BANK, as a Lender


By:__/s/ P. David Jones_____________
Name: P. David Jones
Title: Vice President




Signature Page to Fifth Amendment to Standstill Agreement






--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as a Lender


By:___/s/ Kyle Lane________________
Name: Kyle Lane
Title: Senior Director, Special Loans




By:_____________________________
Name:
Title:








Signature Page to Fifth Amendment to Standstill Agreement



--------------------------------------------------------------------------------



TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender


By:___/s/ Peter Kuo______________________
Name: Peter Kuo
Title: AUTHORIZATION TO EXECUTE








Signature Page to Fifth Amendment to Standstill Agreement



--------------------------------------------------------------------------------



TRUIST BANK, a North Carolina banking corporation formerly known as Branch
Banking and Trust Company, as a Lender


By:__/s/ Mark L. Thomas________________
Name: Mark L. Thomas
Title: Senior Vice President












Signature Page to Fifth Amendment to Standstill Agreement



--------------------------------------------------------------------------------



ARVEST BANK, as a Lender




By:__/s/ S. Matt Condry_______________
Name: S. Matt Condry
Title: V.P. Commerical Lending










Signature Page to Fifth Amendment to Standstill Agreement



--------------------------------------------------------------------------------





IBERIABANK, as a Lender




By:___/s/ W. Bryan Chapman__________
Name: W. Bryan Chapman
Title: Market President - Energy Lending









Signature Page to Fifth Amendment to Standstill Agreement

